Title: To James Madison from Simon Snyder, 20 June 1809
From: Snyder, Simon
To: Madison, James


Sir
Lancaster June 20th. 1809
In obedience to the directions of the legislature of Pennsylvania—I have the honor to transmit to you a copy of a resolution, instructing the Senators, and requesting the Representatives of this state in Congress to use their influence, to procure the passing of a law establishing weights and measures, with a request that you will be pleased to lay the same before Congress. I have the honor to be with respect your most obt servt
Simon Snyder
 
[Enclosure]
Commonwealth of Pennsylvania.
Resolved by the Senate and House of Representatives of the commonwealth of Pennsylvania in General Assembly met, That our Senators in Congress be instructed, and our Representatives requested, and they are hereby so instructed and requested to use their influence to procure the passing a law establishing weights and measures.
Resolved That the Governor be and he is hereby requested to transmit a copy of this Resolution to the Executive of the United States, in order that it may be presented to Congress at their next Session.

James Engle.Speaker of the House of Representatives.
P. C. Lane.Speaker of the Senate.
Approved the twenty-ninth day of March, one thousand, eight hundred and nine.
copy
Simon Snyder.

